Exhibit 10.247

08/26/2003

THIRD LEASE AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
“Amendment”) is made as of the 22 day of September 2003, by and between DUKE
REALTY LIMITED PARTNERSHIP, an Indiana limited partnership doing business in
North Carolina as Duke Realty of Indiana Limited Partnership, successor by
merger to Weeks Realty, L.P. (hereinafter referred to as “Landlord”) and PPD
Development, LP, a Texas limited partnership and successor in interest to PPD
Development, Inc. (hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, pursuant to a Lease Agreement dated June 26, 1998 by and between
Landlord and Tenant (the Lease Agreement, and all amendments thereto shall be
referred to herein collectively as the “Lease”), Landlord leased to Tenant
certain premises identified in the Lease as 35,353 rentable square feet in a
building located on certain land (the “Land”) which had been provided the
address of 4023 Paramount Parkway, but is now known as 3900 South Paramount
Parkway, Morrisville, Wake County, North Carolina 27560, all as more
particularly described in the Lease; and

WHEREAS, pursuant to a First Amendment to Lease Agreement dated October 28,
1998, Landlord and Tenant amended the lease, among other things, to confirm the
actual square footage of the Premises as 36,481 rentable square feet and to
expand the Premises by an additional 36,481 rentable square feet for a total of
72,962 rentable square feet shall be known as the “Original Premises”; and

WHEREAS, pursuant to a Second Lease Amendment to Lease Agreement dated
October 1, 2002, Landlord and Tenant amended the Lease, among other things, to
extend the term of the Lease, provide for the abatement of one month of Base
Rent and to provide a tenant improvement allowance, and

WHEREAS, the parties hereto desire to amend the Lease, among other things, to
expand the Premises by approximately 6,100 rentable square feet in Suite 130
(the “Additional Space”) and provide for an additional tenant improvement
allowance; and

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by
Landlord and Tenant to one another, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Landlord and Tenant, Landlord and Tenant amend the Agreement as follows:

1. Premises and Term.

(a) Premises. Effective September 1, 2003 (the “Expansion Date”), subparagraph
(a) of Article 1 of the Lease is hereby amended to provide that Tenant shall
lease the Original Premises and the Additional Space which shall consist of
79,062 rentable square feet of space and which space shall hereinafter
collectively be referred to as the “Premises”.



--------------------------------------------------------------------------------

(b) Term. Subparagraph (a) of Article 1 of the Lease is hereby modified to
reflect that the term of the Additional Space shall commence on the Expansion
Date, and shall expire on November 8, 2013 which shall be coterminous with the
existing Lease Term.

2. Base Rent, Operating Expenses and Security Deposit.

(a) Base Rent. Effective on the Expansion Date, the first paragraph of paragraph
2 (a) of the Lease is amended by adding the following:

 

  “(a) Base Rent, Additional Rent and operating expenses for the Original
Premises shall continue to be due and payable as provided in the Lease. Base
Rent for the Original Premises shall continue to be subject to increases as
provided in the Lease. Tenant shall pay to Landlord the Base Rent for the
Additional Space as follows:

 

09/01/2003 -12/31/2003    $8,133.33 per month   $35,533.32 per year (1)(6)
01/01/2004 - 06/30/2004    $8,387.50 per month   $50,325.00 per year (2)(6)
07/01/2004 - 07/31/2004    $ 0.00 per month (6)   08/01/2004 -11/15/2005   
$8,387.50 per month   $130,006.25 per year (3)(6) 11/16/2005 -11/08/2006   
$9,607.50 per month   $113,048.25 per year (4) 11/09/2006 -11/08/2007   
$9,815.92 per month   $117,791.04 per year (5) 11/09/2007 - 11/08/2008   
$10,034.50 per month   $120,414.00 per year (5)

 

(1) represents 4 months

(2) represents 6 months

(3) represents 15.5 months

(4) represents 11 months, 23 days

(5) represents 12 months

(6) the Base Rent for this period does not include an Operating Expense
component

November 8, 2008, Tenant’s Base Rent for the entire Premises shall be adjusted
to the then current Market Rent (as defined in the Lease) and taking into
account the readjustment of the operating expenses as set out in Paragraph 2(b)
of the Second Amendment; provided, however, that in no event shall the Base Rent
per square foot, as adjusted, be less than Tenant’s then current rent.”

(b) Operating Expenses. Effective on the Expansion Date, Tenant’s proportionate
share of taxes and operating expenses shall be 66.34%. Tenant shall not be
charged Operating Expenses on the Additional Space for the period beginning
September 1, 2003 through and including November 15, 2005; provided, however,
that if any such expenses were incurred solely as a result of Tenant’s
occupancy, then Tenant shall be responsible for such particular Operating
Expenses.



--------------------------------------------------------------------------------

3. Additional Space Improvements.

(a) Landlord shall provide Tenant with a tenant improvement allowance for the
construction of the tenant improvements to the Additional Space in the amount of
Seventy-Three Thousand Two Hundred Dollars ($73,200.00) (the “Additional Space
Improvement Allowance”). The Additional Space Improvement Allowance shall be
applied toward construction, engineering, professional, telecommunication,
design, project management, plan review, permits, architecture, voice and data
cabling and other costs and expenses associated with the Additional Space
Improvements (as hereinafter defined) to the Additional Space and shall be paid
by Landlord upon the receipt of proper documentation from Tenant that such work
has been done. Landlord shall be responsible for the payment of all costs and
expense associated with improvements to the Additional Space up to the
Additional Space Improvement Allowance, whether such improvements are performed
by Landlord, Duke Construction Limited Partnership, any other subsidiary or
affiliate of Landlord, Tenant or any other person or entity, and Tenant shall
have no responsibility therefor. Any cost or expense incurred by Landlord and
approved by Tenant in connection with the Additional Space Improvements to the
Additional Space in excess of the Additional Space Improvement Allowance (the
“Excess”) shall be borne by Tenant and shall be paid by Tenant to Landlord
within thirty (30) days of Tenant’s receipt of an invoice from Landlord
providing sufficient detail and documentation for such costs and expenses.
Failure by Tenant to pay any portion of the Excess as aforesaid is an event of
default hereunder.

(b) Following the date of this Amendment, Tenant will work with a space planner
to develop a space plan for the Additional Space that is reasonably acceptable
to Landlord (the “Space Plan”). Within thirty (30) days after Landlord’s receipt
of the Space Plan, Tenant shall prepare and submit to Landlord a set of plans
and specifications and/or construction drawings (the “Plans and Specifications”)
prepared by an architect reasonably acceptable to Landlord covering all work to
be performed by Landlord in constructing the leasehold improvements to the
Additional Space in accordance with the Space Plan (the “Additional Space
Improvements”). Landlord shall participate in the design meetings with Tenant’s
architect to maintain Landlord’s building standard and to provide
preconstruction cost estimating. Landlord shall have ten (10) days after receipt
of the Plans and Specifications in which to review the Plans and Specifications
and to give Tenant written notice of Landlord’s approval of the Plans and
Specifications or its requested changes to the Plans and Specifications. Tenant
shall have no right to request any leasehold improvements or any changes to the
Plans and Specifications that would materially alter the Additional Space, the
exterior appearance or basic nature of the Building, or the Building systems. If
Landlord fails to approve or request changes to the Plans and Specifications
within ten (10) days after its receipt of the Plans and Specifications, then
Landlord shall be deemed to have approved the Plans and Specifications and the
same shall thereupon be final. If Landlord requests any changes to the Plans and
Specifications, Tenant shall make those changes which are reasonably requested
by Landlord and shall within ten (10) business days of its receipt of such
request submit the revised portion of the Plans and Specifications to Landlord.
Landlord may not thereafter disapprove the revised portions of the Plans and
Specifications unless Tenant has unreasonably failed to incorporate reasonable
comments of Landlord and, subject to the foregoing, the Plans and
Specifications, as modified by said revisions, shall be deemed to be final upon
the submission of said revisions to Landlord. Landlord shall at all times in its
review of the Plans and Specifications, and of any revisions thereto, act
reasonably and in good faith. Landlord agrees to confirm Landlord’s consent to
the Plans and Specifications in writing within three (3) business days following
Tenant’s written request therefor.



--------------------------------------------------------------------------------

(c) Following Landlord’s approval (or deemed approval) of the Plans and
Specifications, Landlord shall solicit competitive bids from at least three
(3) subcontractors for each major trade. Landlord shall provide Tenant with
Landlord’s form for prequalifying subcontractors, attached hereto as Exhibit A
and incorporated herein, and its current list of approved subcontractors for
each major trade, attached hereto as Exhibit B and incorporated herein. Tenant
shall have the right to provide Landlord with a proposed subcontractor for each
major trade which may or may not be on Landlord’s approved list, and provided
such subcontractor meets with Landlord’s reasonable approval, such subcontractor
shall have the right to enter a bid. Upon Tenant’s request, Landlord shall also
obtain a description of the base warranty and any extended warranty terms
relating to any equipment, machinery, trade fixtures or other personal property
to be installed in connection with the Additional Space Improvements. Landlord
and Tenant shall review the bids and warranties, if applicable, jointly and
Tenant shall select one subcontractor for each item bid. Promptly following the
selection of a subcontractor for each major trade, Landlord shall deliver to
Tenant a statement of the cost to construct and install all of the Additional
Space Improvements (the “Cost Statement”). Tenant acknowledges and agrees that
(i) the cost to construct and install the Additional Space Improvements shall
include a six percent (6%) fee plus (A) Landlord’s actual overhead expenses
associated with the Additional Space Improvements that includes preconstruction
and project management, administrative support, telephones, utilities, etc., and
(B) Landlord’s actual cost of general conditions associated with the Additional
Space Improvements that include, but are not limited to, permits, onsite
supervision, temporary utilities, temporary facilities and project cleanup,
(such overhead and general conditions shall not exceed eight percent (8%) of the
total construction costs for the Additional Space Improvements), and (ii) said
fee, overhead and general conditions shall be included in the Cost Statement and
applied against the Additional Space Improvement Allowance (as hereinafter
defined). Tenant agrees to acknowledge the Cost Statement in writing within five
(5) business days following Landlord’s written request therefor.

(d) Landlord shall provide Tenant with a proposed schedule for the construction
and installation of the Additional Space Improvements that is reasonably
acceptable to Tenant and shall perform the construction in accordance with such
schedule and the Plans and Specifications, subject to extensions for Force
Majeure Delays and Tenant Delays (as hereinafter defined). Landlord shall notify
Tenant of any material changes to said schedule as a result of such Force
Majeure Delays and Tenant Delays. In the event the Additional Space Improvements
are not Substantially Completed (as hereafter defined) in accordance with the
schedule as extended by Force Majeure Delays and Tenant Delays, Tenant shall
receive one day of rent abatement for each day of delay until the Additional
Space Improvements are Substantially Completed. Tenant agrees to coordinate with
Landlord regarding the installation of Tenant’s phone and data wiring and any
other trade related fixtures that will need to be installed in the Additional
Space prior to Substantial Completion. In addition, if and to the extent
permitted by applicable laws, rules and ordinances, Tenant shall have the right
to enter the Additional Space for fifteen (15) days prior to the anticipated
date for Substantial Completion (as such date may be modified from time to time)
in order to install fixtures and otherwise prepare the Additional Space for
occupancy. During any entry prior to the Substantial Completion of the
Additional Space Improvements (i) Tenant shall not interfere with Landlord’s
completion of the Additional Space Improvements, and (ii) Tenant shall cause its
personnel and contractors to comply with the terms and conditions of Landlord’s
rules of conduct (which Landlord agrees to furnish to Tenant upon request).

(e) Tenant shall have the right to request changes to the Plans and
Specifications at any time by way of written change order (each, a “Change
Order”, and collectively, “Change Orders”). Provided such Change Order is
reasonably acceptable to Landlord, Landlord shall prepare and submit promptly to
Tenant a memorandum setting forth the impact on cost and



--------------------------------------------------------------------------------

schedule resulting from said Change Order (the “Change Order Memorandum of
Agreement”). Tenant shall, within five (5) business days following Tenant’s
receipt of the Change Order Memorandum of Agreement, either (i) execute and
return the Change Order Memorandum of Agreement to Landlord, in which case the
Cost Statement shall be deemed modified automatically to take into account said
Change Order, (ii) retract its request for the Change Order or (iii) amend its
proposed Change Order, in which case Landlord shall prepare a new Change Order
Memorandum of Agreement and Tenant shall respond as provided herein.

(f) For purposes of this Amendment “Substantial Completion” (or any grammatical
variation thereof) shall mean completion of construction of the Additional Space
Improvements, subject only to punchlist items to be identified by Landlord and
Tenant in a joint inspection of the Additional Space prior to Tenant’s
occupancy, the completion of which will not materially affect Tenant’s use and
occupancy of, or ability to obtain an occupancy permit for the Additional Space
which completion and punchlist items shall be evidenced by a writing signed by
Tenant by Tenant and Landlord (Tenant acknowledging, however, that even if
Landlord has Substantially Completed the Additional Space Improvements, Landlord
may not be able to obtain an occupancy permit for the Additional Space because
of the need for completion of all or a portion of improvements being installed
in the Additional Space directly by Tenant). “Tenant Delay” shall mean any delay
in the completion of the Additional Space Improvements to the extent
attributable to Tenant, including, without limitation, (i) Tenant’s failure to
meet any time deadlines specified herein, (ii) the performance of any other work
in the Additional Space by any person, firm or corporation employed by or on
behalf of Tenant, or any failure to complete or delay in completion of such
work, and (iii) any other act or omission of Tenant. “Force Majeure Delay” shall
mean any delay in the performance of any obligation by a party hereunder when
such delay is occasioned by causes beyond its control due to act of God, adverse
weather, fire, earthquake, flood, explosion, war, invasion, insurrection, riot,
mob violence, sabotage, vandalism, failure of transportation, strikes, lockouts,
litigation, condemnation, requisition, governmental restrictions including
inability or delay in obtaining governmental consents, inspections or permits,
laws or orders of governmental, civil, military or naval authorities, or any
other cause outside a party’s control, whether similar or dissimilar to the
foregoing.

(g) Landlord hereby warrants the Additional Space Improvements for a period of
one (1) year following the date of Substantial Completion. Landlord agrees to
assign any and all manufacturers’ warranties or extended warranties, if
obtained, directly to the Tenant, which warranties shall include, but not be
limited to, the standard warranties available from the manufacturers, and if not
assignable, shall cooperate with Tenant to enforce such warranties.

(h) Notwithstanding anything herein to the contrary, Tenant must use the
Additional Space Improvement Allowance by October 1, 2007, or Tenant shall have
no further right to use the Additional Space Improvement Allowance.

(i) All shelves, bins, machinery and other trade fixtures installed in
connection with any Additional Space Improvements to the Additional Space may be
removed by Tenant in accordance with the provisions of Paragraph 5 of the Lease.



--------------------------------------------------------------------------------

4. Parking. Tenant shall be entitled to four (4) parking spaces for every 1,000
rentable square feet of the Premises in the parking areas established for the
Building. All such parking spaces shall be on a first-come, first served basis.

5. Alterations. Paragraph 5 of the Lease is hereby amended to provide that
Tenant shall have the right to perform interior alterations to the Additional
Space pursuant to Paragraph 5 of the Lease. Prior to Tenant’s undertaking of any
such alterations to the Additional Space, Tenant shall submit to Landlord for
review and approval a set of plans detailing such alterations. Landlord shall
designate at the time of such review whether such alterations must be removed at
the termination of the Lease.

6. Generator. Tenant shall have the right to remove the existing generator
serving the Premises; provided, however, that Tenant shall, at its cost and
expense, repair any damage to the Premises caused by the removal of such
generator and shall restore the Premises to the condition existing as of the
Expansion Date, reasonable wear and tear excepted.

7. Effective Date. The provisions of this Amendment shall be and become
effective as of the date and year first above written.

8. Severability. In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.

9. Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.

10. Authority of Tenant. Tenant certifies to Landlord that it is authorized to
enter into this Amendment, and that those persons signing below on its behalf
are authorized to do so, and shall promptly upon the request of Landlord provide
a resolution to this effect.

11. Interpretation. Although the printed provisions of this Amendment were
drafted by Landlord, such fact shall not cause this Amendment to be construed
either for or against Landlord or Tenant. All capitalized terms, not otherwise
defined, shall be defined as provided in the Lease.

12. Full Force and Effect. Except as modified hereby, the Lease remains
unmodified and in full force and effect.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.



--------------------------------------------------------------------------------

14. Mutual Acknowledgment of Non-Existence of Claims. Landlord and Tenant
acknowledge and agree that as of the day hereof there are no known claims by
either party against the other party hereto arising from the relationship as
Landlord and Tenant, respectively, pursuant to the Lease, as amended.

15. Confidentiality. Except as otherwise required by law to be disclosed by
Tenant the terms and provisions of the Lease, and this Amendment are strictly
confidential, are to be shared by Tenant only with its accountant, employees,
and attorneys, and each of those parties shall be advised of the confidential
nature of the lease, and this Amendment.

[Execution signatures contained on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
under seal and delivered as of the day and year first above written.

 

        LANDLORD:        

DUKE REALTY LIMITED PARTNERSHIP,

an Indiana limited partnership doing business in

North Carolina as Duke Realty of Indiana

Limited Partnership

          By:  

Duke Realty Corporation,

an Indiana corporation, its

General Partner

          By:  

/s/ Andrew Kelton

          Name:   Andrew Kelton           Title:   Senior Vice President ATTEST:
    TENANT:   By:  

/s/ B. Judd Hartman

    PPD Development, LP, a Texas limited partnership   Name:   B. Judd Hartman  
    Title:   Secretary            

By: PPD GP, LLC, a Delaware limited

liability company, its General Partner

          By:  

/s/ Fred B. Davenport, Jr.

          Name:   Fred B. Davenport, Jr.           Title:   Vice President
Guarantor hereby executes this Amendment to evidence its consent to Tenant’s
leasing of the Additional Space and to ratify that the Guaranty shall apply to
the Additional Space as well as to the Original Premises.     GUARANTOR:    

PHARMACEUTICAL PRODUCT

DEVELOPMENT, INC., a North Carolina

Corporation

ATTEST:               By:  

/s/ B. Judd Hartman

          Name:   B. Judd Hartman           Title:   Secretary       By:  

/s/ Fred B. Davenport, Jr.

          Name:   Fred B. Davenport, Jr.           Title:   President